Citation Nr: 1514340	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of multiple joints.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, denied the benefit sought on appeal. 

In April 2009, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the transcript has been associated with the record.

In May 2009, the Board remanded this matter in order to obtain any outstanding records of pertinent treatment and to schedule a VA examination.  In a February 2010 decision, the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran died in November 2010.  In an October 2011 Memorandum Decision, the Court vacated the portion of the February 2010 Board decision pertaining to this matter and remanded the matter to the Board for action consistent with the Memorandum Decision.  In a November 2011 Order, the Court granted the motion for substitution filed by the appellant, the Veteran's surviving spouse.  The appellant retains the Veteran's docket number before the Board.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the appellant's favor, the Veteran's rheumatoid arthritis was incurred in his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for rheumatoid arthritis on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the appellant by granting the issue at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

During his lifetime, the Veteran asserted that his currently diagnosed rheumatoid arthritis began during service in 1944 and had persisted since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the October 2011 Memorandum decision, the Court noted that the Board had failed to adequately explain the inconsistencies in the medical record as to whether the Veteran had a current diagnosis of rheumatoid arthritis.  While the Court acknowledged that that the evidence contained in the Veteran's VA medical records conflicted with the opinion of the VA examiner in September 2008 and December 2009 VA examination reports, it indicated that "such conflict does not render those medical records not probative or competent".  The Court instructed the Board to consider whether, given the conflicting evidence of record, an expert or independent medical opinion would be helpful and to then adequately explain the reasons and bases for pursuing such development.  Secondly, the Court found that the Board should consider whether the competent evidence of record was in equipoise, necessitating the Board to resolve all doubt in favor of the Veteran.

As an initial matter, the Board has determined that an expert or independent medical opinion would not be helpful in this matter without the ability to test the Veteran's blood for a definitive diagnosis of rheumatoid arthritis.  Thus, in view of the totality of the evidence, including the Veteran's documented in-service treatment for acute rheumatoid arthritis in September 1944, the probative findings of rheumatoid arthritis noted in post-service VA treatment records and examination reports dated from 1969 to 2009, the equally probative but conflicting findings contained in the September 2008 and December 2009 VA examination reports as well as the September 2007 VA Rheumatology treatment record, the discussion in the Court's October 2011 Memorandum Decision, and the competent assertions of continuous symptoms of rheumatoid arthritis that began during active service, the Board finds that Veteran's rheumatoid arthritis cannot be reasonably disassociated from his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for rheumatoid arthritis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for rheumatoid arthritis of multiple joints is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


